United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2118
                     ___________________________

                               Raphael Mendez

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

Warden L. LaRiva; Supervisory Attorney K. Lundy; Unknown Inmate Legal Mail
                               Room Servers

                   lllllllllllllllllllllDefendants - Appellees
                                   ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                         Submitted: October 3, 2018
                           Filed: October 9, 2018
                               [Unpublished]
                               ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Federal civil detainee Raphael Mendez appeals following the district court’s1
adverse grant of summary judgment in his pro se civil rights action, claiming the
district court judge and magistrate were biased against him. After careful review, we
conclude that Mendez’s claim of judicial bias lacks merit. See In re Steward, 828
F.3d 672, 682 (8th Cir. 2016) (judges are presumed to be impartial; party seeking
disqualification bears substantial burden of proving otherwise). Accordingly, we
affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.

                                         -2-